In re Fox, Rodney; Fox Oyster Company, Inc.; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 91CW-2644; Parish of Plaquemines, 25th Judicial District Court, Div. “A”, No. 32-647.
Granted and remanded to the Court of Appeal, Fourth Circuit, for briefing, argument and opinion.
WATSON, J., concurs, especially noting the Admiralty Extension Act, 46 U.S.C.A. Section 740.
CALOGERO, C.J., and DENNIS, J., would grant the writ and docket for argument.